Case 2:20-cv-10568-VAR-EAS ECF No. 140, PageID.2707 Filed 06/29/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 JOHN DOE MC-1,             )
                            )
               Plaintiff,                      Case No. 2:20-cv-10568
                            )
        v.                  )
                                               Hon. Victoria A. Roberts
                            )
 THE UNIVERSITY OF                             Hon. Elizabeth A. Stafford
                            )
 MICHIGAN, THE REGENTS OF   )
 THE UNIVERSITY OF MICHIGAN )                  Master Docket
 (official capacity only),  )
                            )
               Defendants.

                             NOTICE OF SERVICE

      Pursuant to this Court’s June 29, 2021 Order Regarding Unauthorized

Disclosure (ECF No. 139), undersigned counsel hereby certifies that today the June

29, 2021 Order was sent to the University of Michigan’s Board of Regents, as well

as President Mark S. Schlissel, Vice President and Secretary Sally J. Churchill, and

Vice President and General Counsel Timothy G. Lynch.




                                         1
Case 2:20-cv-10568-VAR-EAS ECF No. 140, PageID.2708 Filed 06/29/21 Page 2 of 2




                                         Respectfully submitted,

Dated:     June 29, 2021
                                         /s/ Stephen J. Cowen
Stephanie E. Parker                      Stephen J. Cowen (P82688)
Jack Williams                            Amanda K. Rice (P80460)
JONES DAY                                Andrew J. Clopton (P80315)
1420 Peachtree Street, N.E., Suite 800   JONES DAY
Atlanta, GA 30309                        150 W. Jefferson Avenue, Suite 2100
P: 404.521.3939                          Detroit, MI 48226
F: 404.581.8330                          P: 313.733.3939
separker@jonesday.com                    F: 313.230.7997
jmwilliams@jonesday.com                  scowen@jonesday.com
                                         arice@jonesday.com
                                         aclopton@jonesday.com

                                         Counsel for Defendants




                                         2
